DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment/RCE filed 10/04/2021 and entered with an RCE.
Claims 1, 11, and 16 have been amended, and no claim has been cancelled or added.  Currently, claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Response to Arguments

Applicant’s arguments (see Remarks, pages 6-7, filed 10/04/2021) with respect to independent claim 1 and similarly applied to independent claim based on the newly added Picault et al. (U.S. Publication No. 2012/0265816, Publication date 10/18/2012).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 (effective filing date 11/28/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Perrine et al. (U.S. Publication No. 2017/0199886, Publication date 07/13/2017), in view of Brown (U.S. Publication No. 2011/0283195, Publication date 11/17/2011), and further in view of Picault et al. (U.S. Publication No. 2012/0265816, Publication date 10/18/2012).

As to claim 1, Perrine et al. teaches:
“A method” (see Perrine et al., Abstract and Fig. 2), comprising the steps of:
Perrine et al., [0041] and [0049] for receiving request(s) from a client, wherein a request identifies resource(s) using uniform resource identifier(s) (URIs); also [0056]-[0058] wherein each uniform resource identifier as disclosed is interpreted as an API endpoint as recited and wherein a system implementing web service APIs or RESTful APIs (e.g., central indexing service (CIS) 206 or media program storage allocation system (MPSAS) 200 (see Fig. 2)) is interpreted as an application programming interface server as recited; also see [0086]-[0087] for allowing a user to make a search request to the MPSAS through a user interface provided by the media portal of the MPSAS);
“retrieving, by the application programming interface server, data from one or more databases responsive to the request” (see Perrine et al., [0035] for retrieving globally and locally stored media objects based on user commands/requests wherein each storage for storing media objects can be interpreted as equivalent to a database as recited; also see [0085]-[0086] and [0032] for requesting and retrieving information from the indexed database provided by the CIS 206); and
“transmitting, by the application programming interface server, a response to the one or more processors, the response including the data associated with at least one of independent recommendations and rankings” (see Perrine et al., [0089] for sending and displaying to the user the result of the search including trending topics, video recommendations and confidence (i.e., rank) associated with each recommendation).
However, Perrine et al. does not explicitly teach:

On the other hand, Brown teaches:
“wherein the request is defined to include meta tags associated with a webpage from a user perspective” (see Brown, [0030]-[0031] and [0046] wherein a webpage/resource request is configured to include theme identifying data (e.g., a theme name, a designated theme id, a mark-up language tag, a link, etc.) that is configured to identify an active theme supported by a user device based on user selection (i.e., user perspective) and matched/associated with the requested/displayed webpage(s), wherein any associated with a request (e.g., [0040] for one or more parameters carried by the theme header to identify a theme) can be interpreted as metadata or meta tags as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown's teaching to Perrine et al.’s system by implementing a feature of including metadata or meta tags in a request for matching webpages or resources with relevant characteristic.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Brown, [0031]-[0032], to provide Perrine et al.’s system with an effective way to enhance user experience (e.g., providing webpages and/or resources matching the active theme of a user device).  In addition, both of the references (Perrine et al. and Brown) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, accessing/requesting webpages and/or resources from the web using hypertext transfer protocol (HTTP).  This close relation between both of the references highly suggests an expectation of success when combined.
Perrine et al. as modified by Brown does not explicitly teach a feature for data-mining/analyzing for user interests based on a request and providing content based on user interests as equivalently recited as follows:
“wherein the request is to data-mine a content database for one or more character strengths…, and the one or more character strengths each respectively describe a behavior and/or emotion of an individual as reflected in tagged content”; and 
“the response…based on the one or more character strengths”.
On the other hand, Picault et al. teaches teach a feature for data-mining/analyzing for user interests based on a request and providing content based on user interests as equivalently recited as follows:
“wherein the request is to data-mine a content database for one or more character strengths…, and the one or more character strengths each respectively describe a behavior and/or emotion of an individual as reflected in tagged content” (see Picault et al., [0017] and [0055] for analyzing a user profile to determine new real interest(s) of a user; also see [0051] for an interest strength associated with each user interest, wherein each user interest (see [0042]) or interest strength (see [0051) as disclosed can be interpreted as equivalent to a character strength as recited); and 
“the response…based on the one or more character strengths” (see Picault et al., [0058] for recommending/providing future or potential interests for a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Picault et al.'s teaching to Perrine et al.’s system (as modified by Brown) by implementing a feature of analyzing a user profile for potential user interests and recommending/providing the potential user interests to a user.  Ordinarily skilled Perrine et al.’s system with an effective way to recommend content to users based on potential user interests identified by on analyzing the user profile, and because user interests/preferences/characteristics are well-known and well-used in the art for providing/recommending personalized content to a user.

As to claim 11, Perrine et al. teaches:
“A system” (see Perrine et al., Abstract and Fig. 2), comprising:
“a client device, including one or more processors coupled to memory, the one or more processors configured to transmit a request associated with a first application programming interface endpoint to an application programming interface server via one or more networks” (see Perrine et al., [0041] and [0049] for receiving request(s) from a client, wherein a request identifies resource(s) using uniform resource identifier(s) (URIs); also [0056]-[0058] wherein each uniform resource identifier as disclosed is interpreted as an API endpoint as recited and wherein a system implementing web service APIs or RESTful APIs (e.g., central indexing service (CIS) 206 or media program storage allocation system (MPSAS) 200 (see Fig. 2)) is interpreted as an application programming interface server as recited; also see [0086]-[0087] for allowing a user to make a search request to the MPSAS through a user interface provided by the media portal of the MPSAS, wherein the device used by the user to access the MPSAS is interpreted as a client device as recited);
“the application programming interface server configured to process the request and transmit a response to the client device including data associated with at least one of independent recommendations and rankings” (see Perrine et al., [0089] for sending and displaying to the user the result of the search including trending topics, video recommendations and confidence (i.e., 
However, Perrine et al. does not explicitly teach:
“wherein the request is defined to include meta tags associated with a webpage from a user perspective”.
On the other hand, Brown teaches:
“wherein the request is defined to include meta tags associated with a webpage from a user perspective” (see Brown, [0030]-[0031] and [0046] wherein a webpage/resource request is configured to include theme identifying data (e.g., a theme name, a designated theme id, a mark-up language tag, a link, etc.) that is configured to identify an active theme supported by a user device based on user selection (i.e., user perspective) and matched/associated with the requested/displayed webpage(s), wherein any associated with a request (e.g., [0040] for one or more parameters carried by the theme header to identify a theme) can be interpreted as metadata or meta tags as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown's teaching to Perrine et al.’s system by implementing a feature of including metadata or meta tags in a request for matching webpages or resources with relevant characteristic.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Brown, [0031]-[0032], to provide Perrine et al.’s system with an effective way to enhance user experience (e.g., providing webpages and/or resources matching the active theme of a user device).  In addition, both of the references (Perrine et al. and Brown) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, accessing/requesting webpages and/or resources from the web using hypertext transfer 
However, Perrine et al. as modified by Brown does not explicitly teach a feature for data-mining/analyzing for user interests based on a request and providing content based on user interests as equivalently recited as follows:
“wherein the request is to data-mine a content database for one or more character strengths…, and the one or more character strengths each respectively describe a behavior and/or emotion of an individual as reflected in tagged content”; and 
“the response…based on the one or more character strengths”.
On the other hand, Picault et al. teaches teach a feature for data-mining/analyzing for user interests based on a request and providing content based on user interests as equivalently recited as follows:
“wherein the request is to data-mine a content database for one or more character strengths…, and the one or more character strengths each respectively describe a behavior and/or emotion of an individual as reflected in tagged content” (see Picault et al., [0017] and [0055] for analyzing a user profile to determine new real interest(s) of a user; also see [0051] for an interest strength associated with each user interest, wherein each user interest (see [0042]) or interest strength (see [0051) as disclosed can be interpreted as equivalent to a character strength as recited); and 
“the response…based on the one or more character strengths” (see Picault et al., [0058] for recommending/providing future or potential interests for a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Picault et al.'s teaching to Perrine et al.’s system (as Brown) by implementing a feature of analyzing a user profile for potential user interests and recommending/providing the potential user interests to a user.  Ordinarily skilled artisan would have been motivated to do so to provide Perrine et al.’s system with an effective way to recommend content to users based on potential user interests identified by on analyzing the user profile, and because user interests/preferences/characteristics are well-known and well-used in the art for providing/recommending personalized content to a user.

As to claims 2 and 12, these claims are rejected based on the same reasons as above to reject claims 1 and 11 respectively, and are similarly rejected including the following:
	Perrine et al. as modified by Brown and Picault et al. teaches:
“wherein the request comprises a hypertext transfer protocol request” (see Perrine et al., [0056]).

As to claims 3 and 13, these claims are rejected based on the same reasons as above to reject claims 1 and 11 respectively, and are similarly rejected including the following:
	Perrine et al. as modified by Brown and Picault et al. teaches:
“wherein the application programming interface server comprises a representational state transfer application programming interface server” (see Perrine et al., [0056]-[0057]. wherein a system implementing web service APIs that adhere to REST architectural constraints (i.e., RESTful APIs) (e.g., central indexing service (CIS) 206 or media program storage allocation system (MPSAS) 200 (see Fig. 2)) is interpreted as a representational state transfer application programming interface server as recited; also see [0029] and [0032]).


	Perrine et al. as modified by Brown and Picault et al. teaches:
“wherein the data comprises a weighted list of a plurality of character strengths and subsets” (see Perrine et al., [0089] for an ordered/weighted list of trending results wherein  trending topics representing an interest by user(s) can be interpreted as equivalent to a character strength as recited; also see Picault et al., [0058] for recommending potential user interests for a user wherein each user interest associated with an interest strength (see [0051]), wherein  user interest(s) as disclosed in [0042] or interest strength as disclosed in [0051] can be interpreted as equivalent to character strength as recited).

As to claims 5 and 15, these claims are rejected based on the same reasons as above to reject claims 1 and 11 respectively, and are similarly rejected including the following:
Perrine et al. as modified by Brown and Picault et al. teaches:
“the data comprises static text from the webpage” (see Perrine et al., [0089] wherein search result includes information identifying football related data trending on social media; also see [0065]).

As to claim 6, this claim is rejected based on the same reasons as above to reject claim 1, and are similarly rejected including the following:
Perrine et al. as modified by Brown and Picault et al. teaches:
“wherein retrieving the data comprises at least one of data-mining text or uniform resource locators within articles, webpages, blog posts, and social media feeds” (see Perrine et al., [0089] wherein search result includes information identifying football related data trending on social media (e.g., data mining from web pages and/or social media); also see [0062] and [0065]).

As to claims 7 and 17, these claims are rejected based on the same reasons as above to reject claims 1 and 11 respectively, and are similarly rejected including the following:
Perrine et al. as modified by Brown and Picault et al. teaches
“wherein the data comprises a history of shared, liked, or disliked media content” (see Perrine et al., [0069] wherein social media information must include all activities in the social media (e.g., share, like, dislike, etc.)).

As to claims 8 and 18, these claims are rejected based on the same reasons as above to reject claims 7 and 17 respectively, and are similarly rejected including the following:
Perrine et al. as modified by Brown and Picault et al. teaches:
“wherein the data is associated with a user profile” (see Perrine et al., [0062] for user information including identify or demographic characteristics of a user, wherein any user information can be interpreted as a profile associated with a user).

As to claims 9 and 19, these claims are rejected based on the same reasons as above to reject claims 1 and 11 respectively, and are similarly rejected including the following:
Perrine et al. as modified by Brown and Picault et al. teaches:
Perrine et al., [0079] for scraping the media program to retrieve metadata describing or related to the content of the media program).

As to claims 10 and 20, these claims are rejected based on the same reasons as above to reject claims 1 and 11 respectively, and are similarly rejected including the following:
Perrine et al. as modified by Brown and Picault et al. teaches:
	“wherein the request is associated with one or more of a corpora, corpus, list of documents, and a model to predict character strengths in text” (see Perrine et al., [0058] wherein resource having a collection of elements is interpreted as a corpus or list of documents as recited).

As to claim 16, this claim is rejected based on the same reasons as above to reject claim 11, and is similarly rejected including the following:
Perrine et al. as modified by Brown and Picault et al. teaches:
“wherein retrieving the data comprises at least one of data-mining text or uniform resource locators within articles, webpages, blog posts, captions or visual identifiers from film, advertising, television, video and/or social media feeds” (see Perrine et al., [0089] wherein search result includes information identifying football related data trending on social media (e.g., data mining from web pages and/or social media); also see [0062] and [0065]; also see Picault et al., [0058] for recommending data including potential interests of a user, wherein data describing user interests can be words or expression or else concepts that may be found in the descriptions associated with the content items (see [0041])).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164